Per, Curiam,
This is an appeal from the order of the court below, sustaining the defendant’s demurrer to the plaintiff’s statement of claim. To obviate the possible objection that this is not a final judgment, counsel by writing filed, agreed that the case might be considered at issue as if a replication had been filed to the demurrer, and “that the judgment entered by the court be considered as a definitive decree.” Thus viewing the appeal, we conclude after due consideration, that the action of the learned judge below is fully vindicated by the opinion filed by him.
The judgment is affirmed.